Citation Nr: 1333283	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  07-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals, medial meniscus tear, left knee, prior to November 3, 2008, and to a rating in excess of 30 percent from January 1, 2010, status post total left knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from July 1977 to August 1979.  This appeal initially came before the Board of Veterans' Appeals on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded the appeal for an increased rating in excess of 10 percent for left knee disability in June 2011 and in January 2012.  

However, the electronic (Virtual VA) file reveals that, by a rating decision prepared and issued in June 2009, the Veteran was granted a temporary total evaluation from November 3, 2008 to January 1, 2009, for surgical treatment of the left knee.  A temporary total schedular evaluation status post left knee replacement was assigned from January 1, 2009 to January 1, 2010; a 30 percent schedular evaluation was assigned from January 1, 2010.  The Veteran did not disagree with any aspect of the temporary total or schedular evaluation assigned from November 3, 2008 to January 1, 2009 or the rating assigned from January 1, 2010.  The Veteran was advised, in the 2011 and 2012 Board Remands, that his claim for an evaluation in excess of 10 percent for left knee disability remained in appellate status.  Therefore, his appeal for an increased evaluation for left knee disability continues as to those periods when a less than total evaluation was in effect.  The issue on appeal has been recharacterized as set forth on the title page to more accurately characterize the issue on appeal.

In its January 2012 decision, the Board granted a compensable rating for a right wrist fracture.  The Appeals Management Center (AMC) effectuated that decision in January 2012.  The Veteran has not disagreed with any aspect of the January 2012 AMC decision, and no issue regarding the evaluation of a right wrist fracture is before the Board for appellate review.

The appeal for an evaluation in excess of 10 percent prior to November 3, 2008, for left knee disability, and for an evaluation in excess of 30 percent status post left knee replacement from January 1, 2010, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The January 2012 Remand directed the AMC to obtain the Veteran's records from the Social Security Administration (SSA) as the Veteran stated he was receiving "disability" benefits.  SSA records show that the Veteran's application for benefits based on disability was denied in June 2006, and reflect that no clinical records dated after 2006 are associated with the SSA file.

As noted in the Introduction, above, the Veteran received total (100 percent) compensation from VA from November 2008 to January 2010, and this may have been the "disability" compensation to which he was referring when he advised the VA examiner the VA examiner who conducted the 2011 examination that he was on "disability" and was not working.  The VA examination report reflects that the Veteran had undergone a total knee replacement.  

Nevertheless, the supplemental statement of the case (SSOC) issued in September 2011 did not address the fact that the Veteran had undergone a total knee replacement and was being compensated at a 30 percent rate under DC 5055.  Rather, the SSOC addressed only the Veteran's appeal for a 10 percent evaluation for left knee disability under DC 5257, as in effect prior to November 3, 2008, as set forth in the Board's 2011 Remand.  The Board notes that the 2009 rating decision which recharacterized the Veteran's left knee disability status post total knee replacement, and the 2008 and 2009 VA clinical records underlying the 2009 rating decision, are not associated with the claims files.  The 2009 rating decision (but not the records on which it is based) is associated with the Veteran's Virtual VA (electronic) file.  The Board's January 2012 Remand did not address the impact of the June 2009 rating decision.

The August 2012 SSOC noted that the Veteran's left knee disability was evaluated under DC 5055 rather than under DC 5257.  However, that SSOC was not used to recharacterize the issue on appeal or separately address the evidence prior to November 8, 2008, when the 10 percent evaluation under DC 5257 was in effect, or the evidence after January 1, 2010, when the 30 percent evaluation was assigned.  The Veteran has not been accurately advised of the issue on appeal, and the Board is unable to determine that the Veteran has been afforded a meaningful opportunity to address the claim which remains before the Board for appellate review.  

The record before the Board, including with consideration of the electronic files and the evidence provided by SSA, does not include treatment records in 2007 and 2008, in the period just prior to the Veteran's November 2008 total knee replacement, nor is the Board able to verify that the record of the Veteran's treatment since January 1, 2010 is complete.  Further development of the record is required; medical opinion which addresses more accurately the issue which remains on appeal is also required  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that the issue remaining on appeal is as stated on the title page of this decision, advise the Veteran of the evidence required to substantiate a claim for an increased rating for each period at issue, and afford the Veteran an opportunity to submit or identify relevant evidence.  

In particular, advise the Veteran that he should identify any non-VA providers who treated him prior to November 3, 2008, for his left knee, or who treated him status post surgery for his left knee replacement during the period from January 1, 2010 through June 22, 2011, or who has treated his left knee, status post left knee replacement, from June 22, 2011 to the present.

2.  Obtain any and all recent, relevant VA treatment records that have not yet been associated with the claims file.  In particular, the Board notes that only a few pages of VA clinical records have been associated with the claims files since complete VA clinical evidence was printed out in August 2007.  Obtain all VA clinical records, both  inpatient and outpatient, since August 1, 2007, to include the records of VA hospitalization in November 2008, and all radiologic records of examination(s) of the left knee, including all x-rays of the left knee prior to November 2, 2008, beginning in January 1, 2005.

Verify that all VA treatment records from June 22, 2011 are associated with the claims files or the virtual file. 

3.  After development directed in paragraphs 1 and 2 has been conducted, the Veteran should be afforded VA examination to determine the current severity of his left knee disability from June 22, 2011 to the present.  The Board notes that the examiner/reviewer is asked to answer four questions regarding the severity of the Veteran's left knee disability during the period of this appeal, but only question four, the question as to the current severity of left knee disability, status post total knee replacement from June 22, 2011 to the present, requires in-person VA examination.  

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should specifically note in the examination report that portion of the claims file applicable to each question below has been reviewed in conjunction with the appropriate question, including VA inpatient clinical records from November 3, 2008 to the present.  

All necessary tests must be conducted, and clinical findings must be recorded in detail.  The examiner should address the following:

(i).  Describe the severity of the Veteran's service-connected left knee residuals, torn medical meniscus, from August 30, 2004 to August 30, 2005, when the Veteran submitted a claim for an increased evaluation for that service-connected disability.  Describe the manifestations of left knee disability during this period.  Please answer this question:  Was there any change in the severity of left knee disability due to medial meniscus tear, during the one-year period prior to submission of a claim on August 31, 2005, for an increased evaluation for the left knee disability, to include changes in symptoms manifested and/or severity of symptoms manifested?  

(ii).  Describe the severity of the Veteran's service-connected left knee residuals, torn medical meniscus, from August 30, 2005, to November 3, 2008, when the Veteran underwent total left knee replacement surgery.  Describe the manifestations of left knee disability during this period.  Was there any change in the severity of left knee disability due to medial meniscus tear, during the period from August 30, 2005 through November 2, 2008?  Describe any increase in severity of left knee disability due to meniscus tear, and state the approximate date of the onset of that increase in disability,

(iii)  Describe the severity of the Veteran's service-connected left knee disability, status post left knee replacement, during the period from January 1, 2010 to June 22, 2011.  Was the left knee disability manifested by the same symptoms on January 1, 2010, as shown on VA examination conducted on June 22, 2011?  If the symptoms shown on January 1, 2010 are different than the symptoms shown on June 2011 VA examination, describe that change in symptoms, and explain when the symptoms increased or decrease.  

(iv).  Describe the severity of the Veteran's service-connected left knee disability, status post left knee replacement, during the period from June 23, 2011 to the present.  Is the left knee disability currently manifested by the same symptoms described at the time of the June 2011 VA examination?  

If the Veteran's symptoms of left knee disability have changed since June 22, 2011, describe the changes and explain when the symptoms increased or decreased.  Describe the Veteran's residual weakness, pain, or limitation of motion, and the severity of weakness or pain.  Describe where in the range of motion pain begins and ends.  

Provide a rationale (explanation) for each expressed opinions.  If an opinion cannot be provided without resort to mere speculation, indicate this in the examination report and explain why speculation is required. 

4.  If the appeal for an evaluation in excess of 10 percent for residuals, medial meniscus tear, left knee, prior to November 3, 2008, and to a rating in excess of 30 percent from January 1, 2010, status post total left knee replacement, is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


